UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1267


REDMOND J. HOWARD,

                    Plaintiff - Appellant,

             v.

RYKER RAY HELLER,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Lynchburg. Norman K. Moon, Senior District Judge. (6:18-cv-00032-NKM)


Submitted: May 24, 2018                                           Decided: May 30, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Redmond Howard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Redmond J. Howard appeals the district court’s order dismissing under 28 U.S.C.

§ 1915(e)(2)(B) (2012) his complaint filed pursuant to Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See Howard v. Heller, No. 6:18-cv-00032-NKM (W.D. Va. Mar. 7, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                              AFFIRMED




                                            2